Case: 12-14567     Date Filed: 04/23/2013   Page: 1 of 8


                                                             [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14567
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:11-cv-80257-KLR


WILLIAM AMADOR,

                                                               Plaintiff - Appellant,

                                    versus

TOWN OF PALM BEACH,
a municipality of the State of Florida,
PETER B. ELWELL,
as Town Manager and individually,

                                                            Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (April 23, 2013)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 12-14567       Date Filed: 04/23/2013        Page: 2 of 8


       Former Fire Chief William Amador appeals the district court’s grant of

summary judgment in favor of the Town of Palm Beach (Town), Florida, in his

suit for wrongful termination in violation of the Florida Firefighters’ Bill of Rights

(FBR), Fla. Stat. § 122.80 et. seq., and for the deprivation of property without due

process. The district court found that 1) neither the FBR nor the Town’s

ordinances required notice or a hearing before the Town Manager was permitted to

fire Amador, and 2) as such, Amador was not deprived of a property right without

due process. Amador explains that his appeal asks whether the lower court’s

ruling “allowed the Town to terminate [Amador] without due process of law as

required by the [FBR] statute” which “in turn deprived [Amador] of valued

property rights.”

                                                 I.

       The facts of this case are not in dispute. 1 Amador served as the Fire Chief

for the town of Palm Beach, Florida, from August of 2007, until his termination on

January 26, 2011. As Fire Chief, Amador was a part of the Town’s management

team involved in negotiations with the Firefighters’ Union concerning the Town’s

pension plans.




1
  The trial court, in accordance with Local Rule 7.5, accepted as true the Town’s statement of
material facts submitted with its motion for summary judgment when the Amador failed to
respond. On appeal, Amador explains “[t]he trial court’s recitation of facts is generally correct.”
                                                 2
              Case: 12-14567     Date Filed: 04/23/2013    Page: 3 of 8


      Evidence came to the attention of Town Manager Peter Elwell that Amador

had been feeding confidential information to the Union and that he had participated

in the creation and maintenance of a website, www.palmbeachpensions.com,

supporting the Union’s position. Amador denied any wrongdoing. Believing that

Amador had deceived the town, Elwell decided to fire Amador and explained in a

memorandum that Amador’s release was due to his involvement with the website

and his alleged sharing of confidential information. The termination occurred

without notice, a hearing, or an interrogation, and the firing was solely Elwell’s

decision. The Town offered Amador a post-termination hearing to clear his name,

but Amador refused. Amador conceded that Elwell’s proffered reasons for the

termination were honest and non-pretextual.

      Nothing in the Town’s ordinances required a hearing before Amador’s

termination, and Amador admitted in a deposition that he understood himself to be

an “at-will” employee. Under the ordinances of the Town, the Fire Chief is an

“appointive administrative and managerial official” who is exempt from the

Town’s Personnel Regulations and Policies and Fire Rescue Rules. The Fire Chief

serves at the pleasure of the Town Manager and may be removed for the “good of

the town.”

      Amador’s suit asserted that although nothing in the Town’s ordinances

created a right to employment, under the Firefighters’ Bill of Rights, Fla. Stat. §


                                          3
               Case: 12-14567    Date Filed: 04/23/2013   Page: 4 of 8


112.80 et seq, Amador could not be fired without notice and a hearing. Beyond

that, he argued that the limitation on how Amador could be fired meant that

Amador had a property right in his job that could not be deprived without due

process. The district court disagreed and granted summary judgment in favor of

the Town.

                                         II.

      We review a district court’s decision to grant summary judgment de novo,

viewing all of the evidence and its reasonable inferences in the light most favorable

to the nonmoving party. Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300,

1304 (11th Cir. 2003). Summary judgment shall be granted if the pleadings and

evidence show that there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      We review de novo a district court’s interpretation of a state statute. FTC v.

Leshin, 618 F.3d 1221, 1231 (11th Cir. 2010). “As a general rule, statutory

interpretation begins with the plain meaning of the statute.” Fla. Birth-Related

Neurological Injury Comp. Ass’n v. Dep’t of Admin. Hearings, 29 So. 3d 992, 997

(Fla. 2010).

                                        III.

      Amador argues that the FBR required notice before his termination because

under the statute, after supervisory personnel have determined that they are going


                                         4
               Case: 12-14567     Date Filed: 04/23/2013     Page: 5 of 8


to reprimand, suspend, or remove someone they are required to conduct a “formal

investigation.” Amador argues that under § 112.82 firefighters have a right to

notice of that investigation, therefore the Town was required to give Amador

notice before termination. Amador argues that to read the statute as not requiring

notice “renders the law toothless, unworthy of the name ‘bill of rights.’”

      Having read the statute closely and considered Amador’s briefs, we do not

find his argument to be persuasive. The “Definitions” section of the FBR defines

“Formal investigation” as “the process of investigation ordered by supervisory

personnel, after the supervisory personnel have previously determined that the

firefighter shall be reprimanded, suspended, or removed, during which the

questioning of a firefighter is conducted . . . .” Fla. Stat. § 112.81(4).

“‘Interrogation’ means the questioning of a firefighter by an employing agency in

connection with a formal investigation . . . .” Id. § 112.81(6).

      The “Rights of Firefighters” are delineated in § 112.82. The preamble to

that section explains that “[w]henever a firefighter is subjected to an interrogation,

such interrogation shall be conducted pursuant to the terms of this section.” Id.

§ 112.82 (emphasis added). Under subsection 2, “[n]o firefighter shall be

subjected to interrogation without first receiving written notice . . . .” Id. §

112.82(2).




                                            5
               Case: 12-14567     Date Filed: 04/23/2013    Page: 6 of 8


      Contrary to Amador’s assertions, there is nothing in the statute that

“requires” supervisors to conduct a formal investigation before termination. The

district court was right when it explained that “[a] plain reading of the phrase

‘whenever a firefighter is subjected to interrogation’ strongly suggests that the

legislature intended to provide firefighters with certain rights only if and when they

are made the subject of an interrogation.” Neither does any other provision of the

statute require that firefighters receive pre-termination notice. Rather, the notice

provisions can only be found in connection with interrogation. Courts “are not at

liberty to add words . . . not placed there by the Legislature.” Lawnwood Med.

Ctr., Inc. v. Seeger, 990 So. 2d 503, 512 (Fla. 2008) (quotation marks omitted).

      Also, as the Town and the district court have pointed out, this statutory

structure is different from that of the “Policemen’s Bill of Rights” (PBR), which is

also found under chapter 112 of the Florida statutory code. Under the PBR, the

“[r]ights of law enforcement officers . . . under investigation,” Fla. Stat. §

112.532(1), are roughly analogous to the firefighter rights in § 112.82. But a

separate section of the PBR specifically references “Notice of disciplinary action”

and makes clear that no punitive action can be taken against a police officer

without notice. See id. § 112.532(4)(a). The FBR does not contain a similar notice

section.




                                           6
               Case: 12-14567     Date Filed: 04/23/2013   Page: 7 of 8


       Where the legislature has chosen to use a term in one section of a statute but

omitted it in another, courts should not “imply [the term] where it has been

excluded.” Leisure Resorts, Inc. v. Frank J. Rooney, Inc., 654 So. 2d 911, 914

(Fla. 1995). We find that a plain reading of the statute and a comparison to similar

statutory provisions reveal that the Firefighters’ Bill of Rights does not create

mandatory notice for terminated firefighters. Therefore Amador’s termination did

not violate the state statute.

                                          IV.

       Nor did the termination violate Amador’s constitutional rights by depriving

him of property without due process. In order to have a constitutionally protected

property interest in one’s public employment, the employee must have a legitimate

and objective entitlement to continued employment based on ordinances, rules,

regulations, or other mutual understandings promulgated by the government. See

Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1183, 1185 (11th Cir. 1985); see

also Ross v. Clayton Cnty., 173 F.3d 1305, 1307 (11th Cir. 1999) (explaining that

a property interest may arise where state law limits the power of a local

government or other public employer to terminate an employee).

       A constitutionally protected property or liberty interest must be at stake in

order for an employee to invoke procedural due process rights. See Sullivan, 773

F.2d at 1185. We have held that the employee does not have a constitutionally


                                           7
              Case: 12-14567     Date Filed: 04/23/2013   Page: 8 of 8


protected property interest where the terms of employment give the public

employer significant discretion to terminate an employee. See Warren v.

Crawford, 927 F.2d 559, 562–64 (11th Cir. 1991).

      Amador has admitted that he was an “at will” employee under the Town

rules and, as already explained, the Town was not limited in its power to terminate

Amador by the state statute. Therefore, Amador’s termination without notice did

not deprive him of a property interest without due process.

                                         V.

      Because the Town’s actions did not violate Amador’s statutory or

constitutional rights, the judgment below is

      AFFIRMED.




                                         8